Lowe, Ch. J.
1. New trial insufficiency of evidence. The guilt or innocence of the defendant is a question in which the appeal lies to the testimony in the -cause. This was exclusively circumstantial. 13ut these circumstances, when closely examingd, strike us as rather too remote, light and inconclusive to establish defendant’s guilt or to justify the verdict rendered in the premises. And we cannot but feel, after a-careful consideration of the same, that the evidence is so lacking in affirmative force to generate a belief of probable guilt, that the issue between the State and the prisoner had better be re-submitted to the determination of a second jury. For this purpose we order a new trial and remand the cause.
Eeversed.